Krivosha, C.J.
This matter comes to the court following an award entered by a three-judge Workmen’s Compensation *584Court on rehearing. The single issue presented to us is whether the statute of limitations in the matter has run, thereby barring Baker’s right to commence this action. We believe that our decisions in Kohlbeck v. City of Omaha, 211 Neb. 372, 318 N.W.2d 742 (1982), and Teague v. City of Omaha, 211 Neb. 872, 320 N.W.2d 779 (1982), are controlling.
Accordingly, we believe that the award entered by the three-judge court must be reversed and the petition dismissed. The judgment is therefore reversed and the petition dismissed.
Reversed and dismissed.
Clinton, J., participating on briefs.